DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ART REJECTION:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montemerlo et al(USPGPUB 2012/0083964).
 
 -- In considering claim 1, the claimed subject matter that is met by Montemerlo et al(Montemerlo) includes:
	1) the travel road specification unit configured to specify a road scheduled to be travelled by the movable object corresponding to a destination set for the movable object is met by the various user input devices such as touch screen(217) or button inputs for adding navigation destination to driving computer(110)(see: sec[0029]); 
	2) the setting unit configured to set, according to the road scheduled to be travelled, a switching recommendation point for switching from automated drive to driver-led manual drive on the road scheduled to be travelled, and estimate a scheduled passing time instant at which the movable object passes the switching recommendation point is met by the autonomous vehicle which identifies rules associated with zones and requires the driver to take control of the steering wheel and driving duties(see: sec[0049]);
	3) a notification plan generation unit configured to generate a notification plan for presenting predetermined notification data to the occupant of the movable object according to the switching recommendation point and the scheduled passing time instant is met by the status indicating apparatus(138), which provides various types of indications to the vehicle displays(see: sec[0030]). 
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the automated driving function has a plurality of automated driving modes according to an operation amount of an automated drive control apparatus included in the movable object is met by the button inputs for activation or deactivating one or more autonomous driving modes(see: sec[0029]);
	2)  the notification plan is configured by including the notification data and a plurality of management units in which the notification data is set is met by the display and status indicating apparatus indicating various types of indications(see: sec[0030]); 
	3) a notification time and at least any driving mode of corresponding automated driving modes are set in the notification data would have been met, since information such as current vehicle status, drive mode, etc is displayed(see: sec[0030]); 
	4) the plurality of management units are set in time units, corresponding to the switching recommendation point for switching the driving mode and the scheduled passing time instant according to the switching recommendation point would have been met since the processing of data and map information are based in real time(see: sec[0042], such that notifications to the driver may be based on a combination time and distance to the zone(see: sec[0050]). 
	5) the notification plan generation unit is configured to set, in the management unit, the notification data according to a time of the management unit is met based on notification based on combination of time and distance(see: sec[0050]).
  -- Claim 3 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the automated driving function has a plurality of automated driving modes according to an operation amount of an automated drive control apparatus included in the movable object is met by the one or more drive modes(see: sec[0029]); 
	2) the notification plan is configured by including the notification data and a plurality of management units in which the notification data is set is met by the status information being provided to the operator based in time and distance, as well as various other types of indications(see: sec[0030]); 
	3) the notification time and at least any driving mode of a corresponding automated driving mode and manual driving mode are set in the notification data is met by the operator using inputs(219) to activate or deactivate the driving modes as desired(see: sec[0029]); 
	4) the plurality of management units are set in time units, corresponding to the switching recommendation point for switching the driving mode and the scheduled passing time instant according to the switching recommendation point is met by the notifications to the driver may be based on a combination time and distance to the zone(see: sec[0050]); 
	5) the notification plan generation unit is configured to set, in the management unit, the notification data according to a time of the management unit is me by the notifications being based in time and distance, as discussed above.
  -- Claim 4 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the setting unit is configured to set the automated driving mode scheduled for each of the road scheduled to be travelled is met by the button inputs that allow information and setting control for the vehicle system; 
	2) the notification plan generation unit is configured to set the notification data permitted according to the automated driving mode set for the road scheduled to be travelled in the management unit met by the status indicating apparatus providing information to the operator based on rules encountered while operating the vehicle along the destination route.
  -- Claim 5 recites subject matter that is met as discussed in claim 3 above, as well as:
	1) the setting unit is configured to set the automated driving mode scheduled for each of the road scheduled to be travelled is met by the input buttons which allow setting or information provided to the navigation system of the vehicle;
	2) the notification plan generation unit is configured to set the notification data permitted according to the automated driving mode set for the road scheduled to be travelled in the management unit would have been met by the display notifying the driver to provide information such as navigation destination and other types of information(see: sec[0029])
  -- Claim 6 recites subject matter that is met as discussed in claim 4 above, as well as:
	1) the notification control unit configured to cause notification based on the notification data in accordance with the notification plan generated by the notification plan generation unit is met by the information presented to the driver including map information and notification for driver to be required to take control of the vehicle.
  -- Claim 7 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the notification control unit configured to cause notification based on the notification data in accordance with the notification plan generated by the notification plan generation unit would have presented information to the driver based on the set rules encountered based on the particular zones traversed by the vehicle.
  -- Claim 8 recites subject matter that is met as discussed in claim 6 above, as well as:
	1) the notification control unit is configured to further cause change notice of the automated driving mode to the occupant at the switching recommendation point according to the automated driving mode set for the road scheduled to be travelled is met by notification information being presented to the operative when zones that may have been difficult for autonomous driving would have been reached(see: sec[0046]).
  -- Claim 9 recites subject matter that is met as discussed in claim 7 above, as well as:
	1) the notification control unit is configured to further cause change notice of the automated driving mode to the occupant at the switching recommendation point according to the automated driving mode set for the road scheduled to be travelled would have been met by the notification being presented to the driver based on recommendations by the roadgraph and the map(see: secs[0045-0046]).
  -- Claim 10 recites subject matter that is met as discussed in claim 8 above, as well as:
	1) the setting unit is configured to change the automated driving mode recommended for the road scheduled to be travelled according to the notification data; would have been met by the operator of the vehicle changing input data as desired to make changes to the setting unit such that automated driving modes are activated or deactivated.
	2) the notification control unit is configured to present the notification data serving as a change factor of the automated driving mode for the road scheduled to be travelled before the switching recommendation point of the automated driving mode to be changed is reached would have ben met by the notifications being presented to the operator of the vehicle.
  -- Claim 11 recites subject matter that is met as discussed in claim 9 above, as well as:
	1) the setting unit is configured to change the automated driving mode recommended for the road scheduled to be travelled according to the notification data and the notification control unit is configured to present the notification data serving as a change factor of the automated driving mode for the road scheduled to be travelled before the switching recommendation point of the automated driving mode to be changed is reached would have been met by the map information being updated based on changed destination, traffic an other obstacles encountered which would have required different recommendations as the vehicle is operated along the path of its destination.
  -- Claim 12 recites subject matter that is met as discussed in claim 10 above, as well as:
  	1) along with presentation of the notification data serving as the change factor of the automated driving mode, in a case where another switching recommendation point exists in a predetermined range from the point where the driving mode is to be changed according to the change factor of the automated driving mode, the setting unit is configured to abort the change of the automated driving mode at the other switching recommendation point is met by the roadgraph which is presented to the operator of the vehicle, and includes zones that include challenging points and recommendations along the way(see: Abstract, sec[0045]). .
  -- Claim 13 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the notification plan generation unit is configured to generate a plurality of notification plans including a plurality of pieces of the notification data from a current location of the movable object, and select and present notification data corresponding to the switching recommendation point among the plurality of pieces of notification data included in the plurality of generated notification plans is met by the roadgraph which is presented to the operator of the vehicle, and includes zones that include challenging points and recommendations along the way for the driver to switch and take control of the vehicle(see: Abstract, sec[0045])..
  -- Claim 14 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the notification plan generation unit is configured to generate a plurality of notification plans including a plurality of pieces of the notification data from a passing point of the movable object, and select and present notification data corresponding to the switching recommendation point among the plurality of pieces of notification data included in the plurality of generated notification plans is met by the roadgraph which is presented to the operator of the vehicle, and includes zones that include challenging points and recommendations along the way(see: Abstract, sec[0045]).
  -- Claim 15 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the notification plan generation unit is configured to generate a plurality of notification plans including a plurality of pieces of the notification data from a destination of the movable object, and select and present notification data corresponding to the switching recommendation point among the plurality of pieces of notification data included in the plurality of generated notification plans is met by the roadgraph which is presented to the operator of the vehicle, and includes zones that include challenging points and recommendations along the way(see: Abstract, sec[0045]). .
  -- Claim 16 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the notification plan generation unit is configured to generate a plurality of notification plans including a plurality of pieces of the notification data from a current location, a passing point, and a destination of the movable object, and select and present notification data corresponding to the switching recommendation point among the plurality of pieces of notification data included in the plurality of generated notification plans is met by the roadgraph which is presented to the operator of the vehicle, and includes zones that include challenging points and recommendations along the way(see: Abstract, sec[0045]).
  -- Claim 17 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the movable object is a vehicle is met by the vehicle as discussed in claim 1 above.
  -- Claim 18 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the movable object as discussed in claim 1 above.
  -- Claim 19 recites subject matter that substantially corresponds to the subject matter recited in claim 1, and therefore, is met for the reasons as discussed in the rejection of claim 1 above, as well as:
	1) the non-transitory computer-readable storage medium having recorded thereon a program that causes a computer to function as a control apparatus configured to control notification data presented to an occupant of a movable object having an automated driving function, the program causing the computer to function as discussed in claim 1 above, is met by the computer readable medium including instructions executed by the processor of the vehicle(see: sec[0006]). 
  -- Claim 20 recites subject matter that substantially corresponds to the subject matter of claim 1, and therefore, claim 20 is met for the reasons as discussed in the rejection of claim 1 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687